     Case: 1:18-cv-07042 Document #: 24 Filed: 07/12/19 Page 1 of 1 PageID #:84

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Terry J. Paskon
                                      Plaintiff,
v.                                                        Case No.: 1:18−cv−07042
                                                          Honorable Elaine E. Bucklo
Armor Systems Corporation
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 12, 2019:


       MINUTE entry before the Honorable Elaine E. Bucklo: Motion hearing held on
7/12/2019. Plaintiff's failed to appear. This matter is dismissed for failure to prosecute this
claim. All pending motions are stricken. Civil case terminated. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
